Name: Commission Regulation (EC) No 770/98 of 7 April 1998 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 109/138. 4. 98 COMMISSION REGULATION (EC) No 770/98 of 7 April 1998 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 705/98 (4), and in particular Article 8 (3) thereof, Whereas the market in certain milk products is currently subject to uncertainty; whereas licence applications of a speculative nature should be avoided which may lead to distortions of competition between operators and poten- tially disrupt the continuity of exports of these products for the remainder of the period in question; whereas the issue of export licences for the products involved should be temporarily suspended, and licences for some of these products should not be issued in respect of applications pending, HAS ADOPTED THIS REGULATION: Article 1 1. The issue of export licences for milk products referred to in Annex I is hereby suspended for the period 8 to 14 April 1998, excluding licences for destination 970. 2. Licences shall be issued for milk products referred to in Annex II for which applications submitted on 1 April 1998 are still pending and against which licences would have been issued from 8 April 1998. 3. Licences shall not be issued for milk products referred to in Annex II for which applications submitted after 2 April 1998 are still pending and against which licences would have been issued from 9 April 1998. 4. No licences shall be issued for milk products referred to in Annex III for which applications submitted after 1 April 1998 are still pending and against which licences would have been issued from 8 April 1998. Article 2 This Regulation shall enter into force on 8 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 144, 28. 6. 1995, p. 22. (4) OJ L 98, 31. 3. 1998, p. 6. ¬ ¬EN Official Journal of the European CommunitiesL 109/14 8. 4. 98 ANNEX I Product code 0401 10 10 9000 0401 10 90 9000 0401 20 11 9100 0401 20 11 9500 0401 20 19 9100 0401 20 19 9500 0401 20 91 9100 0401 20 91 9500 0401 20 99 9100 0401 20 99 9500 0401 30 11 9100 0401 30 11 9400 0401 30 11 9700 0401 30 19 9100 0401 30 19 9400 0401 30 19 9700 0401 30 31 9100 0401 30 31 9400 0401 30 31 9700 0401 30 39 9100 0401 30 39 9400 0401 30 39 9700 0401 30 91 9100 0401 30 91 9400 0401 30 91 9700 0401 30 99 9100 0401 30 99 9400 0401 30 99 9700 0402 21 11 9200 0402 21 11 9300 0402 21 11 9500 0402 21 11 9900 0402 21 17 9000 0402 21 19 9300 0402 21 19 9500 0402 21 19 9900 0402 21 91 9100 0402 21 91 9200 0402 21 91 9300 0402 21 91 9400 0402 21 91 9500 0402 21 91 9600 0402 21 91 9700 0402 21 91 9900 0402 21 99 9100 0402 21 99 9200 0402 21 99 9300 0402 21 99 9400 0402 21 99 9500 0402 21 99 9600 Product code 0402 21 99 9700 0402 21 99 9900 0402 29 15 9200 0402 29 15 9300 0402 29 15 9500 0402 29 15 9900 0402 29 19 9200 0402 29 19 9300 0402 29 19 9500 0402 29 19 9900 0402 29 91 9100 0402 29 91 9500 0402 29 99 9100 0402 29 99 9500 0402 91 11 9110 0402 91 11 9120 0402 91 11 9310 0402 91 11 9350 0402 91 11 9370 0402 91 19 9110 0402 91 19 9120 0402 91 19 9310 0402 91 19 9350 0402 91 19 9370 0402 91 31 9100 0402 91 31 9300 0402 91 39 9100 0402 91 39 9300 0402 91 51 9000 0402 91 59 9000 0402 91 91 9000 0402 91 99 9000 0402 99 11 9110 0402 99 11 9130 0402 99 11 9150 0402 99 11 9310 0402 99 11 9330 0402 99 11 9350 0402 99 19 9110 0402 99 19 9130 0402 99 19 9150 0402 99 19 9310 0402 99 19 9330 0402 99 19 9350 0402 99 31 9110 0402 99 31 9150 0402 99 31 9300 0402 99 31 9500 0402 99 39 9110 0402 99 39 9150 Product code 0402 99 39 9300 0402 99 39 9500 0402 99 91 9000 0402 99 99 9000 0403 10 11 9400 0403 10 11 9800 0403 10 13 9800 0403 10 19 9800 0403 10 31 9400 0403 10 31 9800 0403 10 33 9800 0403 10 39 9800 0403 90 11 9000 0403 90 13 9200 0403 90 13 9300 0403 90 13 9500 0403 90 13 9900 0403 90 19 9000 0403 90 31 9000 0403 90 33 9200 0403 90 33 9300 0403 90 33 9500 0403 90 33 9900 0403 90 39 9000 0403 90 51 9100 0403 90 51 9300 0403 90 53 9000 0403 90 59 9110 0403 90 59 9140 0403 90 59 9170 0403 90 59 9310 0403 90 59 9340 0403 90 59 9370 0403 90 59 9510 0403 90 59 9540 0403 90 59 9570 0403 90 61 9100 0403 90 61 9300 0403 90 63 9000 0403 90 69 9000 0404 90 21 9100 0404 90 21 9910 0404 90 21 9950 0404 90 23 9120 0404 90 23 9130 0404 90 23 9140 0404 90 23 9150 0404 90 23 9911 0404 90 23 9913 0404 90 23 9915 Product code 0404 90 23 9917 0404 90 23 9919 0404 90 23 9931 0404 90 23 9933 0404 90 23 9935 0404 90 23 9937 0404 90 23 9939 0404 90 29 9110 0404 90 29 9115 0404 90 29 9120 0404 90 29 9130 0404 90 29 9135 0404 90 29 9150 0404 90 29 9160 0404 90 29 9180 0404 90 81 9100 0404 90 81 9910 0404 90 81 9950 0404 90 83 9110 0404 90 83 9130 0404 90 83 9150 0404 90 83 9170 0404 90 83 9911 0404 90 83 9913 0404 90 83 9915 0404 90 83 9917 0404 90 83 9919 0404 90 83 9931 0404 90 83 9933 0404 90 83 9935 0404 90 83 9937 0404 90 89 9130 0404 90 89 9150 0404 90 89 9930 0404 90 89 9950 0404 90 89 9990 2309 10 70 9100 2309 10 70 9200 2309 10 70 9300 2309 10 70 9500 2309 10 70 9600 2309 10 70 9700 2309 10 70 9800 2309 90 70 9100 2309 90 70 9200 2309 90 70 9300 2309 90 70 9500 2309 90 70 9600 2309 90 70 9700 2309 90 70 9800 ¬ ¬EN Official Journal of the European Communities L 109/158. 4. 98 ANNEX II Product code 0401 30 31 9100 0401 30 31 9400 0401 30 31 9700 0401 30 39 9100 0401 30 39 9400 0401 30 39 9700 0401 30 91 9100 0401 30 91 9400 0401 30 91 9700 0401 30 99 9100 0401 30 99 9400 0401 30 99 9700 0402 21 11 9200 0402 21 11 9300 0402 21 11 9500 0402 21 11 9900 0402 21 17 9000 0402 21 19 9300 0402 21 19 9500 0402 21 19 9900 0402 21 91 9100 0402 21 91 9200 0402 21 91 9300 0402 21 91 9400 0402 21 91 9500 0402 21 91 9600 0402 21 91 9700 0402 21 91 9900 0402 21 99 9100 0402 21 99 9200 0402 21 99 9300 0402 21 99 9400 0402 21 99 9500 0402 21 99 9600 0402 21 99 9700 0402 21 99 9900 0402 29 15 9200 0402 29 15 9300 0402 29 15 9500 Product code 0402 29 15 9900 0402 29 19 9200 0402 29 19 9300 0402 29 19 9500 0402 29 19 9900 0402 29 91 9100 0402 29 91 9500 0402 29 99 9100 0402 29 99 9500 0402 99 11 9110 0402 99 11 9130 0402 99 11 9150 0402 99 11 9310 0402 99 11 9330 0402 99 11 9350 0402 99 19 9110 0402 99 19 9130 0402 99 19 9150 0402 99 19 9310 0402 99 19 9330 0402 99 19 9350 0402 99 31 9110 0402 99 31 9150 0402 99 31 9300 0402 99 31 9500 0402 99 39 9110 0402 99 39 9150 0402 99 39 9300 0402 99 39 9500 0402 99 91 9000 0402 99 99 9000 0403 10 11 9400 0403 10 11 9800 0403 10 13 9800 0403 10 19 9800 0403 10 31 9400 0403 10 31 9800 0403 10 33 9800 0403 10 39 9800 Product code 0403 90 11 9000 0403 90 13 9200 0403 90 13 9300 0403 90 13 9500 0403 90 13 9900 0403 90 19 9000 0403 90 31 9000 0403 90 33 9200 0403 90 33 9300 0403 90 33 9500 0403 90 33 9900 0403 90 39 9000 0403 90 59 9310 0403 90 59 9340 0403 90 59 9370 0403 90 59 9510 0403 90 59 9540 0403 90 59 9570 0404 90 21 9100 0404 90 21 9910 0404 90 21 9950 0404 90 23 9120 0404 90 23 9130 0404 90 23 9140 0404 90 23 9150 0404 90 23 9911 0404 90 23 9913 0404 90 23 9915 0404 90 23 9917 0404 90 23 9919 0404 90 23 9931 0404 90 23 9933 0404 90 23 9935 0404 90 23 9937 0404 90 23 9939 0404 90 29 9110 0404 90 29 9115 0404 90 29 9120 0404 90 29 9130 Product code 0404 90 29 9135 0404 90 29 9150 0404 90 29 9160 0404 90 29 9180 0404 90 81 9100 0404 90 81 9910 0404 90 81 9950 0404 90 83 9110 0404 90 83 9130 0404 90 83 9150 0404 90 83 9170 0404 90 83 9911 0404 90 83 9913 0404 90 83 9915 0404 90 83 9917 0404 90 83 9919 0404 90 83 9931 0404 90 83 9933 0404 90 83 9935 0404 90 83 9937 0404 90 89 9130 0404 90 89 9150 0404 90 89 9930 0404 90 89 9950 0404 90 89 9990 2309 10 70 9100 2309 10 70 9200 2309 10 70 9300 2309 10 70 9500 2309 10 70 9600 2309 10 70 9700 2309 10 70 9800 2309 90 70 9100 2309 90 70 9200 2309 90 70 9300 2309 90 70 9500 2309 90 70 9600 2309 90 70 9700 2309 90 70 9800 ¬ ¬EN Official Journal of the European CommunitiesL 109/16 8. 4. 98 ANNEX III Product code 0401 10 10 9000 0401 10 90 9000 0401 20 11 9100 0401 20 11 9500 0401 20 19 9100 0401 20 19 9500 0401 20 91 9100 0401 20 91 9500 0401 20 99 9100 0401 20 99 9500 0401 30 11 9100 Product code 0401 30 11 9400 0401 30 11 9700 0401 30 19 9100 0401 30 19 9400 0401 30 19 9700 0402 91 11 9110 0402 91 11 9120 0402 91 11 9310 0402 91 11 9350 0402 91 11 9370 0402 91 19 9110 Product code 0402 91 19 9120 0402 91 19 9310 0402 91 19 9350 0402 91 19 9370 0402 91 31 9100 0402 91 31 9300 0402 91 39 9100 0402 91 39 9300 0402 91 51 9000 0402 91 59 9000 0402 91 91 9000 Product code 0402 91 99 9000 0403 90 51 9100 0403 90 51 9300 0403 90 53 9000 0403 90 59 9110 0403 90 59 9140 0403 90 59 9170 0403 90 61 9100 0403 90 61 9300 0403 90 63 9000 0403 90 69 9000